66 N.Y.2d 924 (1985)
Key International Manufacturing, Inc., Appellant,
v.
Irwin Stillman, Respondent, and Manufacturers Hanover Trust Company, Appellant.
Court of Appeals of the State of New York.
Argued November 18, 1985.
Decided December 17, 1985.
J. Stanley Shaw and Jesse I. Levine for Key International Manufacturing, Inc., appellant.
Richard B. Cohen and Robert M. Rosenblith for Manufacturers Hanover Trust Company, appellant.
Brian Michael Seltzer and Kenneth L. Gartner for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, SIMONS, KAYE and ALEXANDER. Taking no part: Judges MEYER and TITONE.
Order modified, with costs to defendant Manufacturers Hanover Trust against defendant Stillman, by dismissing so much of Stillman's cross claim as seeks more than the actual amounts due under the letters of credit plus interest, and, as so modified, affirmed, with costs to Stillman against plaintiff. Question certified answered in the negative. We agree with so much of the majority opinion by Justice (now Judge) Titone as *927 pertains to plaintiff's liability to Stillman. However, Stillman's cross claim against Manufacturers Hanover Trust, predicated upon its refusal to honor the cashier's checks issued as payment of the letters of credit, must be dismissed insofar as it seeks more than the actual amounts due under the letters of credit plus interest. To hold the bank liable for such sum as a result of compliance with a judicial restraining order would be to place it on the horns of an unacceptable dilemma.